El Juez Asociado Señor Feanco Soto,
emitió la opinión del tribunal.
En este caso se pide por la apelante que reconsideremos nuestra resolución de feclia 11 de julio de 1924 (per curiam) por la que desestimamos el recurso de apelación fundándo-nos en el caso de Rodríguez v. Comisión de Indemnizaciones a Obreros, 31 D.P.R. 183.
Se basa el apelante en que el caso citado no es aplica-ble y sí el de Rivera v. Comisión de Indemnizaciones a Obreros, 29 D.P.R. 393, y se apoya además en el art. 28 de la Ley de Indemnizaciones a Obreros tal y como quedó en-mendado por la ley No. 61 de 1919 (p. 333). Parece sin embargo que el artículo 28 citado no es de aplicación. Este precepto se refiere a los patronos que empleasen obreros bajo las condiciones establecidas en la ley disponiéndose que estarán obligados a contribuir al “fondo de depósito para indemnizaciones a obreros y más adelante se esta-blece que a instancia de la parte agraviada, la Corte de Distrito competente podrá revisar mediante certiorari cual-quier decisión de la comisión. Pero en esta disposición de la ley no se menciona en nada al obrero en sus relaciones con la comisión y es porque en el artículo 9 de dicha ley es *784que se establecen los recursos que puede utilizar el obrero o sus causababientes en caso de reclamación contra las de-cisiones de dicha comisión.
Esta es una reclamación de los herederos del obrero fa-llecido, con motivo de un accidente ocurrido durante su tra-bajo. Y siendo esto así la disposición aplicable es el ar-tículo 9 en la que no se autoriza el recurso de apelación a la Comisión de Indemnizaciones a Obreros de las decisiones de la corte de distrito. Es verdad que los peticionarios no-siguieron estrictamente el procedimiento que marca el ar-tículo 9 pero ésta era una cuestión para.la demandada quien ha debido hacer que se encauzara el procedimiento por los trámites marcados por la ley.

Por lo expuesto la moción debe denegarse.